Citation Nr: 1641041	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-31 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than January 4, 2011 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.

This appeal to the Board of Veterans' Appeals arose rating decisions of the Regional Office (RO).

A May 2016 rating decision assigned an earlier effective date of January 4, 2011 for TDIU.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that an effective date earlier than January 4, 2011 is warranted for his TDIU.  Specifically, the Veteran asserts that the appropriate effective date for the grant of TDIU should be the date he met the schedular criteria, on July 31, 2008.  Considering the procedural history of this case, to include considering of the multiple rating decisions of file and the effect of Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Board finds that this entire period is for consideration.  Although characterized as an issue of earlier entitlement, the issue can also be considered as a claim for increased for the earlier period under consideration.  Considering the common etiology rules for his service-disabilities, these disabilities have met the schedular criteria from this date.  38 C.F.R. § 4.16(a).  In the Veteran's substantive appeal, the Veteran marked that he stopped working in June 2010.  The Veteran's former employer submitted a letter than confirmed that date.  At the time of the hearing, however, the Veteran discussed that prior to June 2010 he had to work less and less due to his service-connected disabilities and that as of July 31, 2008, he should be considered unemployable.  The issue becomes whether the Veteran had "substantially gainful" or "marginal" employment at any time prior to June 20, 2010 (his last day of employment).

For purposes of TDIU, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census.  Marginal employment may also be held to exist, on a fact found basis-including, but not limited to, employment in a protected environment such as a family business or sheltered workshop--when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The record is unclear as to whether the Veteran's prior employment was sheltered.  The Board finds that further AOJ development is necessary to clarify and verify the Veteran's income while employed to determine whether a TDIU is warranted prior to January 4, 2011.  Such development should include contacting the Veteran and requesting detailed income information, as well as information regarding possible sheltered employment, as well as, verifying such income information to the extent possible with the Social Security Administration or any other appropriate agency.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to provide specific income information, as well as information of possibly sheltered employment, for his periods of employment from July 31, 2008 to June 2010.  

2.  After completing directive #1 above and any other necessary development considering the procedures outlined in M21-1, Part IV, Subpart ii, Chapter 2, Section F, make a determination as to whether the Veteran had substantially gainful employment from July 31, 2008 to June 2010.  This determination should be associated with the claims file.

3.  Thereafter, readjudicate the Veteran's claim for an effective date earlier than January 4, 2011, for the grant of TDIU, with application of all appropriate laws and regulations and consideration of the additional evidence developed upon remand. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

